REPBLIQUE DE GUINEE

MINISTERE DES MINES ET DE LA GEOLOGIE

CONVENTION DE BASE

ENTRE

LA REPUBLIQUE DE GUINEE

ET

HARVEY ALUMINIUM CD. OF DELAWARE

1 OCTOBRE 1963
Cum

CONVENTION

de

ENTRE

. n LA REPUBLIQUE DE GUINEE

—————

ET

HARVEY ALUMINUM CO. OF DELAWARE

nee

ex octobre 1963
SCC ECECLESZ

D ® om à ww x

U 40

=

&

[=

u

[es

17

TABLE DES MATIÉRES

Décia:ction

OBJET DE A CAAVENTION
+ FORMATION ET ORGANISATION DE LA SOICIETE
PERIMETRE DE L'EXPLOITATION

HFRASTRUCTURE
HENCEMENT DE LSENPLOITATIU
= FISCAL .
QUANTITE MIN2MA
AIDE ET ASSISTANCE TECHNIQUE
MAIN D'OEUVRE ET PRIORITE AUX ENTREPRISES GUINEENNES
GARANTIES
FORCE MAJEURE
LOI DE LA CONVENTION
DIFFERENDS ET ARBITRAGE
DATE DE PRISE D'EFFET DE LA CONVENTION
NOTIFICATIONS
AUTORITE DE TUTELLE
LANGUE EMPLOYEE DANS LA CONVENTION

I FORMULE DE SIGNATURE DE LA CONVENTION

U
U
c—

|
L

(on
Lou

LD

L

ANNEXES :

TABLE D

ES -MATIERES

{s:

PERRIMETRE DE L?EXPLOITATION
INFRASTRUCTURE

Spécifications Générales poux le Port et le Quai
Spécification Générale poux le Chemin de Fer

TERRITOIRE INITIAL
DEPRECIATION ET AMORTISSEMENT

1
2
3
4

LRVENANT NE 1 5

xticles

Représentation
Dispositions Particulières
Avances

Dispositions Diverses

quite)

19

20
21

22
. 23

24
24 - 25
25
25 - 26

LT TE

LL D

Co

CONVENTION ENTRE LA REPUBLIQUE DE GUINEE
ET HARVEY ALUMINUM CO, OF DELAWARE

ENTRE LES SOUSSISHES +

Le Gouvernement de le République de Guinée, représenté aux présentes
paz= le Ministre du Développement Economique, ci-après appelé “le Gouvernement!

d'une part

et Häxvev Aluminum Co. of Delaware, société constituée conformément aux lois de
l'Etat de Delawara, U.S,A., représentée aux présentes par Mr. H, Vance Echols,
dûment &utorisé aux fins des présentes par délibération du Conseil d'Administration
de ladite société en date du 2B mai 1963, ci-eprèe appelé "Harvey

d'autre part.
I ETE EXPOSE ET CO CE QUI SUIT

EXPOSI

Le désir commun des parties aux présentes est, une fois asourée ltexploi—
tation des res$burces en bauxite de la région de Boké par la miss en oeuvre de la
Convention signée séparément ce jour par le Gouvernement et Harvey au sujet de
l'exploitation des gisements de la région de Boké, de créer et développer en Guinée
un complexe industriel capable de produire de ltalumine et de l'aluminium brut; le
but de 1a présente Convention est donc de fixer dès maintenant les principes qui
guideront les parties aux présentes dans leur approche vers cet objectif,

Ceci exposé, il a été convenu ce qui suit t

CONVENTION

En outre et indépendamment des obligations prises par le Gouvernement et
Harvey dans la Convention séparée qui est mentionnée plus haut :

1. À la date du commencement de l'exploitation commerciale de la bauxite de Boké,
lorsque l'usine de bauxite calcinése et l'usine de fabrication de tôles ondulées
et d'ustensiles de cuisine prévues dans la Convention séparée mentionnée plus
haut auxont été réalisées, et au plus tard trois ane après que l'extraction et

l'exportation de cette bauxite seront commencéss, Harvey s'engage à soumettre au
Gouvernement un projét complet de réalisation d'une usine d'elumine et d'une
usine d'aluminium, lequel projet fera l'objet d'un accord entre Les parties
aux présentes; les capacités de production des usines en question feront égale-
ment l'objet d'un accord entre les parties à la présente Convention.

2. Outre les études et enquêtes relatives aux problèmes techniques, aux cénditions
du marché, aux moyens de financement et autres facteurs sty xapportant, ce pro
jet devra comporter les délais de réalisation des usines mentionnées plus haut,
lesquels délais de réalisation feront égelement l'objet dun commun accord entre
les parties.

3. Les accords pris en application des paragraphes 1 et 2 ci-dessus comprendront
des clauses analogues à celles contenues dans la Convention séparée mentionnée

«
|

[eme

1

BAUXITE DE LA REGION DE BOKE

CONVENTION

entre la République de Guinée

et Harvey Aluminum Co, of Delaware

LES SOUSSIGNES.

LE.SSSSISNEs,

Le Gouvernement de le République de Guinée, représenté eux présentes per
1e Ministre du Développement Economique

ci-après appelé "le Gouvernement"

d'une pert et

Harvey Aluminum Co. of Delewere, société constituée conformément eux lois de l'Etet
de Delaware, U,S:A;, représentée aux présentes par Mi H. Vance Echols, dûment autorisé
aux fine des présentes par délibération du Conseil dlAdministration de ladite société
en date du 28 mai 1983. L

ci-après eppelé "Hexvey"

d'eëtre part

ONT DECLARE ET CONVENU CE QUI SUIT :

DECLARATION

Conformément à se politique de développement des ressources naturelles
de la République de Guinée, le Gouvernement désire encourager l'exploitation de 1s
bauxite qui existe en grande quantité sur le Territoire de la République et en pro-
mouvoir la valorisation,

La pslitique du Gouvernement postule la participatiôn de la Guinée en
coopération evec d'autres au développement des ressources naturelles existant sur
son territoire. ‘

Hervey déclere comprendre cet objectif et y adhérer.

Enfin le Gouvernement, signataire du présent contret ainsi qu'il est dit
ci-dessus, constate et affirme qu'il est pleinement habilité, en vertu du droit
public Guinéen actuellement en vigueur, à engager par la présente Convention l'Etat
Indépendant de Guinée, dès l'approbation et la ratification de cette Convention par
l'Assemblée Nationale Guinéenne, autorité suprême en la matière. En outre, le Gou-
vernement déclare et affirme que la validité et les effets de le présente Convention
une fois ratifiée par ladite Assemblée ne pourront pes 8tre affectés per une modi-
ficetion éventuelle du droit interne Guinéen, ainsi qu'il est dit à l'article 12
ci-après.

.
sue mmmmmmeeLLELEC

-2-

Ceci exposé, il est convenu ce qui suit :

CONVENTION
ARTICLE 1

OBJET DE LA CONVENTION

La présente Convention a pour abjet de réglor entres le Gouvemement et
Harvey les termes et conditions de l’exploitation des gisemeñts de bauxite de Boké
et de leur valorisation, au moyen de la création d'une Snciété d'Economie Mixte
appelé ci-après ‘la Société",

ARTICLE 2
FORMATION ET ORGANISATION DE LA SOCIETE Fe

Cette Société d'Econamie Mixte dénommée "Compagnie des Bauxites de Guinée"
devra être déclarée dans les six mois qui suivront le date de priso d'effet de la
présente Convention (telle que cette date de prise d'effet est définie à l'article
14 des présentes).

La Société sera inscrite au Registre du Commerce de Conakry conformément
aux lois de la République de Guinée relatives aux Sociétés d'Economie Mixte.

‘Elle sera déclarée par Harvey aux Etats-Unis conformément eux lais de
L'Etat de Delaware,

Le capital initial de cette Société sera de deux millions de dollars
divisé en 100.000 actions de vingt dollars chacune, à savoir :

49.000 actions "A"
qui seront remises-eu Gouvernement en contrepartie des titres miniers
qui seront délivrés par lui à l'intérieur du périmètre mentionné à l'article 3.

51.000 actions "B"
qui seront souscrites au pair par Harvey en espèces.

Harvey s'engage à déposer à la B.C.R.G., eau compte de la Société, 51 pour
cent du capital initial (1.020.000 dollars smériceins) dans les six mois qui suivent
la date de prise d'effot de la présente Convention; ces fonds seront administrés comme
la Sociét décidera.

Chacne des ‘actions MA et "B" jouira des mêmes droits de vote aux Âssem-
blées générales d'actionnaires.

Ce cepitel pourra être porté à 10 millions de dollars U.S, par des aug-
mentetions successives de capital, faites d'un commun accord entre les parties, dans
les mêmes conditions,

le.
ET

CR CR CE RE GE CR en

CR

LE

— 3 —

Pour assurer dans Jeux intérêt commun la permanence de le structure soci-
ale, le Gouvernement et Harvey ne pourront vendre leurs actions sans les offrir par
priorité à l'autre partie à conditions de prix égales. Les actions MA et les actions
“B* pourront, poux des raisons de financement n'engageant pas la Société d'Economie
Mixte, faire l'objet, sous réserve de déclaretion à l'autre partie, d'un gage,
privilège ou droit de préférence au profit des prêteure. Les actions "B" pourront
être transférées à toute Société faisant partie du groupe Harvey à la date de
signature de 1a présente Convention.

Aux dates décidées par le Conseil, los actions "B! auront droit eux divi-
dendes déclarés per celui-ci, les actions "A" n'auront droit à aucun dividende, mais
1e Gouvernement percevra Les impôts et taxes prévues à lterticle 6, Les dividendes
que le Conseil d'Administration déclarexa en faveur des actions "Bi seront entière-
ment et librement repatriables dens La monnaie d'origine des investiesements corxes-
pondants, ° ©

En cas de sissolution ou dé liquidation, qui devra avoir lieu eu plus
tard à l'expiration du dernier permis d'exploitation mentionné à l'article 3 ci-
après, l'actif net subsistant après le paiement des dttes et autre passif social,
ou la constitution de provisions y relatives, sera réparti comme suit + tout d'abord
les titulaires des actions "A! et des actions "B' recevront une somme égale à leur
valeur nominale, ensuite les titulaires dtactions "B" recevront la totalité des
dividendes déclarés par le Conseil et non encore distribués, tels que ces dividendes
résultent du présent Bxticle 2; &nfin tout surplus sera partagé par moitié entre
le groupe des actions "A" d'une part et Le. groupe des actions "B" d'autre part,
étent entendu -que Les porteurs d'actions “B" pourront xapatrier librement les
fonds qui leur reviennent, en vertu du présent paragraphe, dans les comptes de la
Société.

Le Président de la Société qui ne sera pas membre du Conseil d'Administxa-
tion et qui remplira les fonctions de Directeur Général sera désigné. par les Ad-
ministrateurs représentent les actions "B", Il sera assisté d'un Vice-Président
de la Société, Directeur Général Adjoint désigné par le Gouvernement.

Les Administrateurs représentant les actions "A choisiront parmi eux
le Président du Conseil d'Administration. :

Le Président du Conseil d'Administartion dirigera toutes les essemblés
des actionnaires et celles du Conseil d'Adminiatration. Il réunira le Conseil
d'Administration chaque fois qu'il le jugere opportun et sera tenu de convoquer le
Conseil lorsqu'il sera requis par trois membres au moins.

Le Président du Conseil convoquera auxdites réunions le Président
Directeur Général, qui participera aux délibérations, mais sans prendre part aux
votes sauf on cos de partage.des voix. Le Président du Conseil dirigera aussi les
délibérations et travaux: du Conseil et, à cet affet, il pourre 8e faire présenter,
pour être soumis au Conseil, tous documents administratifs ou comptables de la
Société et pourra procéder, assisté du Président Directeur Général, à toutes
inspections des services. Le Président du Conseil convoquera l'Assemblée générale
d'actionnaires dans les cas et les formes prévus par les statuts de la Société.

el.
-5-

| ;
Ljonvocation des Assemblées Extraordinaires et Proposera, si nécessaire, des modifi-
cations aux articles des statuts de la Société compatibles avec les dispositions de
: ette Convention,

(5) Le Conseil intenters toutes procédures relatives à ltedministretion
1 la Société et comparaîtra comme défendeur, agissant, pour des questions, sur

: I'avis du Président Directeur Général et de l'Avocat.Conseil ‘nommé pour représen-
“ex la Société,

(6) Le Conseil établire et déléguexa au Président les pouvoirs et obliga-
“ions suivantes :

| Le Président Directeur Général ossumera la direction généxele de la

Lociété et il sera assisté dû Vice-Prégident Directeur Général Adjoint, qu'il
essociera dlune manière générale à 1e direction de la Société dens le cadre de

lea sttributions définies ci-dessous et en particulier qu'il consultera et in
Lomere chaque fois que cela sers confoxme aux intérêts de la Société. Le Président
Dirocteur Général organisera et dirigera tous les services de la Société conformé-
L aux dispositions de L'article 9 de la Convention,

Dans ces conditions; il sera habilité à :
(1) effectuer toutes transactions commerciales et financières

conférmes au but poursuivi per la Socifté: négocier et signer
us marchés, éontrats et canventibne sly repportant;

(

c—

(2) recevoir fonds, paiements, marchandises, équipements ou
documents et titres de tous genxes; autoriser toutes dépenses
et peyar toutes sommes dues;. donner décharge ou acquits;

c-

(3) ouvrir des comptes en banque et en assurer L'opération ëh
! éxécutant tous les dépôts et retraite, accorder et retirer des
D geranties et endossex les lettres de change et les treites;
| (4) décider des responsabilités des cadres de direction ou d'exécution,
U des équipes de travail, des agents et de leurs qualifications;
! (5) recruter où congédier tout le personnel de direction, contremaîtres,
| employée ou travailleurs; déterminer lee traitements, salaires,

Primes ot gratifications;

(6) assurer les pourparlers ét conclure les accords relatifs à toutes
_ . des affaires de ls Société; conférer aux arbitres, si nécessaire
les pouvoirs dianiables compoñiteurs,

_ VA

PL

: -4-

Le Président du Conseil, assisté de tel avocet-conseil désigné pour xe-
présenter la Société, comparaître au nom de la Société devant toutes les juridica-
tions de droit commun au d'exception, Guin£éennes au étrangères.

Enfin le Président du Conseil exprimera, à l'extérieur de la Société
le programme d'action de cette dernière; il représentere, avec llavis, la coapére-
tion et l'assistance du Président Directeur Générel, la Société à toutes les
réunions de caractère officiel et pourra prendre part à toutes les conférences
internationales des entreprise minières de bauxite,

Le Conseil d'Administration sera composé de dix membres nommé pour quatre
ans.

Pour assurer une stricte parité entre les groupes d'actionnaires l'A! et
“B" chacun d'eux désignera cinq membres du Conseil d'Administration,

Pour assurer la continuté et l'effibacité de La collaboration entre le
Gouvernement et Harvey, Le Président Directeur Général de la Société sera en cas de
partage égal des voix, intégré au Conseil d'Administertion et pourra votex avec es
Membres da ce. Gonseil , Cette intégration du Président Directeur Général en vertu
de le clause qui précède ne sexa: valable que pour chaque vote pris isolément,

L'intention commune des deux parties est de conduire les affaires de la
Société sur une base commerciale efficiente de façon à assurer une exploitation et
une velorisation aussi économiques et compétitives que possible des gisements de
bauxite de Boké. C'est dans ce but que,

(1) Le Conseil d'Administration sera généralement responsable de la direc-
tion des affaires de la Société. 11 définira le programme général d'action de la
Société, pour assurer à La fois les meilleurs résultats commerciaux et financiers
précités et, dans ce cadre, la poursuite des objectifs économiques et sociaux
prévus à l'article 9 de cette Convention. À cet effet le Conseil euxa (directement
ou per délégation comme prévu ci-dessous) les pouvoirs qui ne seront pas expresse-
ment réservés aux Assembléss générales d'actionnaires par les statuts de la Société.

(2) En perticulier, et conformément à l'article 7, le Conseil d'Adminis-
tration s'assurera que La commercialisation (compte tenu de l'article 11), ayant
respecté les engagements commerciaux et finenciers souscrite par la Société, observe
1e priorité d'approvisionnement reconnue aux industries transformant la bauxite, dès
qu'elles seront installées en Guinée'et susceptibles d'y utiliser la bauxite Guinéenne
pour leurs fabrications et tiendra compte, en princips, à prix et conditions au moins

- égaux à ceux du marché mondial à l'époque ‘considérée, de la répartition des exporta-

tions de la Guinée, envisagée par le Gouvernement,

(3) À la clôture de chaque exercice, le Conseil d'Administration établira
sur la base des éléments qui lui seront fournis par le Président Directeur Général,
sous Le contrôle général de son Président, un énventaire, un compte de profits et
pertes, ainsi qu'un rapport aux actionnaires sux la marche de la Société.

(4) Le Conseil fixera, en se confoxment aux etatuts de la Société, la
date de la réunion et l'ordre du jour de ltAssemblée Généralo. 11 décidera de la

le
dE JE JE A LL LL LE ELLE EEE LL

ARTICLE 3

IPERTMETRENDE LAEXPLOITATION

_

À l'intérieur du périmètre délimité dans l'annexe l'A! aux présentes, le
Gouvernement délivrera à la Société, au fur et à mesure des besoins de celle-ci,
les titres miñiers et permis d'exploitation nécessaires pour lui permettre une
exploitation aussi étendu et aussi profitable que possible des gisements de S
bauxite de la région de Boké.

Le Gouvernement prendre les mesures, et délivrere les documents, textes
règlementaires, permis etc,, nécessaires au plus tard à la date où la Société
remettra les actions A" au Gouvernement; à cette date, le Gouvernement accor-
dera à la Société les permus d'exploitation initiaux qui se trouvent décrits
dans l'annexe VC! aux présentes. -

Le Gouvernement délivrera ensuite en temps utile tout autre document
additionel, texte .règlementaire, permus qui pourrait être nécessaire rolative-
ment à l'exploitation ou l'extension du Territoire et à la valorisation de la
bauxite qui en proviendra,

Tous ces permis auront une durée de 75‘ennées. Trois ans avant l'ex-
piration de ces délais de 75 ans, les deux parties pourront envisager dlun
commun accord les modalités de prolongation de ces permis.

Les zones couvertes par ces permds étant ci-après appelées lle
Territoire", il est convenu que la Société pourra procéder à la recherche,
l'extraction, le transport, la transformation, la vente et l'exportation de
ia bauxite existant dans le Territoire, ainsi que le droit d'acquérir ou de
construire toutes usines, installations, matériels et machines y ayanttrait,
de les exploiter et de prendre toutes mesures à cet égard ou eutrement, qu'elle
jugera nécessaires en vue d'une bonne exploitation du Territoire et en vue de
la valorisation de la bauxite qui en proviendra.

La Société aura le droit d'employer dans le Territoire tels moyens qui
lui sembleront utiles ou nécessaires pour L'exé cution des activités résultant
de la présente Convention, et ce sans le paiement de compensations autres que
celles expressément prévues à la présente Convention, étant précisé toutefois
que les surfaces occupées par des cultures ou des pâturages au moment de la date
de prise d'effet de la présente Convention devront être remises en état par la
Société en fin d'extraction, de façon à pouvoir être utilisées à nouveau pour
la culture ou les pâturages,

Si des terrains mis en veleur, des immeubles, du bois de construction des
carrières ou d'autres sources de matériaux, des routes, des voies d'eau ou d'autres
moyens matériels sont ou deviennent nécessaires à une exploitation normale et ren-
table par la Société, le Gouvernement, sur demande de la Société, engagera la
procédure nécessaire pour les faire mettre à la disposition de la Société.
Celle-ci aura à charge d'indemniser les intéressés conformément aux textes et
règlements en vigueur en matière domaniale, Le Gouvernement fera tout en son
pouvoir pour que la Société n'ait pas à payer plus que le valeur marchande réelle
des moyans matériels en question.

l.
ELLE LLCLCLLLT

sb

27-

Le Gouvernment devra de même, sux demande de la Société
disposition, dans toute la mesure possible, Les moyens que ne pos
la Société ou dont elle n'aurait pes autrement la disposition et
se révèler nécessaires à celle-ci poux une exploitation normale e:
notamment en ce qui concerne l'adduotion d'eau, l'électricité, etc
tendu que la Société devra payer ces inetallations et fouxnitures Se.
vigueure l

ARTICLE _4

INFRASTRUCTURE

L'exploitation et la valorisation des gisements & Boké et
sont étroitement conditionnées par l'établissement d'une infrestru
nant notamment des xoutés ainsi que deé installation portuaires et
et divers immeubles, à l'exception de locaux industriels et d'habii
seront affectés à l'usage exclusif de la Société, Les installatione , ..uaires
et ferrovieires sont décrites d'une façon générale à l'annexe lB! eux présentes,
Les plans, la construction et la mise en place de ces inetallations pourxont,
d'un commun accord entre les deux parties, différer des dispositions de 1tannexe "EH,

IL est évi infrastructure doit être intégrée dans L'économie ‘
générale de la Guinée, le sèra utilisée non seulement pour le transport et
le chargement de la bauxite et de ses dérivés, mais aussi pour servir à liactivité
économique de toute la région gt poux promouvoir de nouvelles activités économiques.
dens cette région et celles avoisinantes. La région de Boké, dans son sens le plus
large,comprend de nombreuses ressources, minérales ainsi qu'agricoles, qui sont
actuellement stérilisées en partie par suite du manque de moyens de transports
appropriés, À cet égard, il suffit dténumérer ici, sur le plan agricole, la produc-
tion de bananes, de café, d'ananas, de riz, d'arachides ainsi que de l'élevage de
bétail. La construction du chemin de‘*fer a pour but l'expansion à la fois des
merchés locaux et internationaux de ces ressources minières et egricoles, et par
conséquent l'exploitation de ces dernières. L'infreetructure 8 en Vue de l'amé-
lioration de la balance commerciale de la Guinée en favorisant l'accroissement de
ses ressouxces en devises fortes; lui permettant d'importer davantage de matériel
industriel ou autre nécessaire à son développement économique harmonisé.

Le Gouvernement s'engage à financer et à constuirs toute l'infrestructure,
qui sera et restera sa propriété pleine et entière; il s'engage aussi à achever
ledite infrastructure aussi rapidement que possible, 11 donne par les présentes
à Harvey une option pour la réalisation de l'infrestructure pour le compte du
Gouvernement à conditions de prix égales.

Le Gouvernement mettra l'usage direct ou indirect de l'infrastructure à
1a disposition de Harvey, de la "Société", de leurs Agents et Entrepreneurs,
ainsi qu'à la disposition des navires utilisés à des fins prévues eux présentes,
debut à des taux qui seront équitables et applicebles à tous, et qui seront
éteblis et révisée de temps à autre, d'un commun accord entre les perties. Ces
taux reflèteront le coût opérationnel de l'utilisation de l'infrastructure, à
l'exclusion des charges financières que représentent l'amortissement et l'intérêt
des fonds emprentés par le Gouvernement pour réaliser l'infrastructure; cependant
lesdites charges financières pourront être ajoutées en tout ou partie aux taux

..
CR RS CR CR

CE CC CE RO

Le

1

Le

payés par la Société, à titre d'avance sur les sommes dues au Gouvernement au t£tre
de l'article 6,

Harvey est prêt à epporter au Gouvernement Guinéen, sur la demande de
celui-ci, son concours technique pour assuxer une direction compétente et une
cxploitation retionnelle du chemin de fer.

ARTICLE 5

FINANCEMENT DE _L?EXPLOITATION ei

Harvey avancera ou fera avancer à La Société les fonds nécessaires à
l'installation à l'origine des machines et du matériel ainsi qu'au financement de
l'exploitation des gisements.

Les taux et conditions de ces avances feront l'objet d'un accord entre
les parties à la présente CoriVention. Lesdites avances seront considérées comme
prêt, et les chexges finoncières en résultant seront passées par frais généraux
dans les comptes de la Société.

Les stipulations de cet article ne sont pas visées per la clause d'arbi-
trage prévue à l'article 13 de la présente Convention.

ARTICLE 6 : !

7 REGIME FISCAL

|

Le Gouvernement accorde par les présentes à la Société le statut fiscal
défini ci-après, et ce pour des périodes successives de SSSR

‘ renouvebles dans les conditions d'origine, étant entendu que la dégislation de
. référence pour cette: stabilisation est celle en vigueur au 16 mare 1963.

L.

= J
A. DROITS DE DOUANE ET TAXES D'ENTRÉE

ae) Période d'installation

Tous les biens, matériels, équipements et matières premières
importés par la Société pour l'installetion d'origine complète
ainsi que pour ses extensions, (c'est-à-dire les biens d'équipement)
bénéficieront d'une exonération totale de tous droits de douene et
taxe d'entrée.

b) Période d'Exploitation

Tous les biens, matériels, matériaux, équipements de remplacement,
Î matières premières, pièces de rechange et produits assimilés,
k c'est-à-dire tous les bien de consommation, importés par la
i Société pendant la période d'exploïitation acquitteront des
Î droits de douane et taxes dlentrée qui, totalisés, représente-
Lots 5,6% de leur valeur F.0.B,
DAS
LT

Rex

Le TT

B. DROITS DE SORTIE

La Société bénéficiera d'une exonération totale des droits de sortie
sur les produits exportés par elle.

C. IMPOT SUR LES BENEFICES

La Société paiera un Impôt sur les Bénéfices assis sur la notion de
“Bénéfices Nots Taxables" qui sera dégage selon.les règles comptables géné-
ralement odmises, étant entendu que sexont notamment déduits des bénéfices
bruts pour obtenir les "Bénéfices Nets Taxables'", les éléments suivants :

a) l'intérêt et les autres dépenses relatifs aux fonds que Harvey Wu
aura mis ou fait mettre à la disposition de la Société.

b) les charges d'exploitation telles que les frais généraux, la
dépréciation et l'amortissement des installations, usines,
bâtiments, matériels et autres actifs de la Société, sur la
base indiquée à l'Annexe “Bt à la présente Convention (Annexe
intitulée "Dépréciation et Amortissement"}, les cherges finan-
cières, les taxes et impôts déductibles,

c) la partie des bénéfices effectivement réinvestie.
d) les provisions pour fonds de renouvellement du matériel et
de l'outillage,

La Société paiera un Impôt sur les Bénéfices calculé en addi-
tionnant les deux pourcentages définie ci-après :

x"? 30% des "Bénéfices Nets Texables!' tels qu'ils viennent o
d'être définis ci-dessus. - 65Z
2°) 50% de ce qui restera de ces "Bénéfices Nets Taxables" us TS

eprès paiement au Gouvernement du pourcentage mentionné au
paregraphe 1°) qui précède.

L'Impôt sur les Bénéfices sera appelé par voie de rôle, sur déclaration
faite au Contrôleur des Contributions Directes par le Conseil d'Administration
de la Société.

D, JAXES ET IMPOTS DIVERS

Le Société paiera la taxe sur les affaires dans les conditions prévues
par la législation en vigueur au 18 mers 1963, et seulement sur les affaires qui
d'après ladite législation y sont soumise.

L'impôt sur les traitements et salaires, lorsqu'il frappera le personnel
non-africain de la Société et des Entrepreneurs travaillent poux le Société dans
le cadre de la présente Convention, ne stappliquera quià la partie du salaire de
ce personnel qui lui aura été effectivement payée dans la République de Guinée.

Le personnel non-africain de la Société, ainsi que des Entrepreneurs tra
vaillant pour elle dans le cadre de la présente Convention, ne sera pes soumis à

el.
- 10 -

1e législation guinéenne sur le Sécurité Sociale, et l'employeur ne paiara pas, en
ce qui les concerne, la cotisation patronale,

vertu de l'article 9 de la présente Convention, elle oxganisera elle-même l'appre

La Société serc exonérée de la taxe d'approntiesage, étant donné quien À
on |
tissage.

La Société bénéficiera diuhe exonération totale des droite d'enregistre-
ment et de timbre.

Les dividendes revenant aux actions "B" seront oxonérés de l'Impôt sur
le revonu des valeurs mibilières, ainsi que de tous impôts,t axes ou droits de
quelque que ce soit.

L'Impôt général sur le revenu, lorsqu'il frappera 1& pexsonnd non-africain
de la Société et des Entrepreneurs travaillant poux elle dans le cadre de la présente
Convention, ne s'appliquers qu'à la partie du revenu de ce personnel qui lui aura
été effectivement payé dans la République de Guinée,

TT Le Gouvernement accorde par la présente Convention à la Société, franchise
complète de tous impôts, taxes fiscales ou para-fiscales, droits de prélèvement,
centimes additionnels, droits de douane, droits d'entrée ou de sortie, redevances
et autres charges de quelque nature que ce soit (qu'elles soient destinées au

budget général ou à un budget régional ou au budget d'une collectivité locale”

ou au budgot d'une administration publique quelconque) à l'exception de ce qui a

été énuméré plus haut, et dans les limites de ce qui a été dit plus haut,

OO NS Oo EL

Le régime fiscal qui vient d'être défini exclut toute ettribution de

dividendes aux actions MA", les actions "B' étant seules à en recevoir.

ARTICLE T

QUANTITÉ _MINIMA

Les pertics reconnaissent que La construction de l'infrastructure prendra

davantage de temps que la mise en place par la Société des installations ci-dessus
indiquées, et reconnaissent également qu'il est désirable que l'achèvement de ces

installations prêtes à fonctionner coïncide approximativement avec la date à la-
quelle l'infrastructure sera en état de fournir des possibilités de transport
ferroviaire pour transporter la bauxite ainsi que des installations de quai et
portueires adéquates permettant L'expédition de la bauxite de façon commerciale
(cette date étant ici parfois appelé date d'exploitation commerciale de llin-
frostructure),

En conséquence, en tomps utile eprès Le début de la construction de
l'infrastructure, Harvey fera en sorte que la Société entreprenne et achève, de
façon qu'elles soient prêtes à fonctionner vers la date d'exploitation comner—
ciale de l'infrastructure, dea installetions prévues pour extraire et cherger à
bord dus navires de la bauxite à une cadence correspondant à un million au mini-
mum de tonnes métriques par an.

Harvey slengago à ce que l'extraction et le chargement effectifs à bord
des naviree débutent à une cadence réduite et augmentent jusqu'à la capacité ini-

le
LLECELCE

CR RE Cr 7 né

7

[en

11 -

tiale prévue d'un million de tonnes métriques par an au cours de la deuxième année
suivant le date d'exploitation commerciale de l'infrastructure, Au cas où la Société
vendrait moins d'un million de tonnes métriques par an au cours diune année quel-
conque après la fin de la deuxième année suivant la date d'exploitation commer-
cicle de l'infrastructure, pour des causes autres que celles que le présent contrat
prévoit comme cxcusatoires, les règles suivantes seront appliquées :

Le Gouvernement percevra 1l'Impôt sur les Bénéfices prévu à l'article 6
sur le base de 1 million de tonnes métriques de bauxite métallurgique, compte tenu
de la valorisation ct du revenu additionnel que représente la transformation de
la bauxite métallurgique en bauxite calcinée ou chimique, étant entendu toutefois
que le montant global susceptible d'être ainsi versé au Gouvernement n'oxcédera pas
le montant des "bénéfices nets taxobles" relatifs à l'année en question, après dé
duction notemment des impôts versés au Gouvexnement et après paiement de tous les
emprunts et dettes échus au cours de lannée dont il slagit.

Les parties reconnaissent diun commun accord que la façon d'aboutir à
l'exploitation et à la valorisation les plus économiquement rentables des gise-
ments de bauxite de toute la région de Boké, ‘consiste à concentrer-le contrôle de
ces gisements de bäuxite entre les mêmes moins afin d'éviter les doubles emplois
et les frais généraux inutiles, En conséquence, il a été d'un commun accord
décidé ce qui suit : ‘ °

(a) À partir du moment où l'infrastructure sera achevée, ia Société
livrera toutes les commandes de bauxite métallurgique qu'elle recëvra, pour au
tant que les délais de livraison soient xaisonnables, que les prix soient géné.
reteurs diune marge de bénéfices satisfaisante, et que l'acheteur donne des preu-
ves raisonnable de sa solvabilité et soit susceptible et capoble de payer en ”
monnaie librement convertible en déllare US. .

(b} A partir du moment où l'infrastructure sexa echevée, et dans le cas
où la Société slovérerait incapable de satisfaire les besoins exprimés dans les
conditions qui viennent d'étre énoncées au paragraphe (a) ci-dessus, le Gouvernc-
ment se réserve le droit d'eccorder des titres miniers et Pexmis d'exploitation‘
à l'acheteur en cause à l'intérieur de 1e partie du périmètre de l'annexe “An
qui ne fait pas partie du Territoire; mais il est &ænvenu que dans le cas où le
Conseil d'Administration de la Société d'Economie Mixte se déclarerait en mesure
de satisfaire les besoins du ‘demandeur, la ‘requête de celui-ci ne serait plus
susceptible d'êtro satisfaite autrement que par le canal de_la Société d'Economie
Mixte,

(c) À toute époque, toute demande de concession nouvellë ou de nouveeu
permis d'exploitation dans le.périmètre décrit à l'annexe "A, qui pourxnit être
déposée par un tiers,,.sera d'abord soumise à l'appréciation préalable du Conseil —
d'Administration de la Société afin qu'il indique les possibilités de cette derriète
de satisfaire les besoins du tiers en question.

(d) la Société examinera en temps opportun la possibilité de construire
une usine pour transfoxmer sur plece tout ou partie de 1a bauxite extraite,

ol.
TTT

CRE

CE a

- 12 -

ARTICLE 8

AIDE ET ASSISTANCE TECHNIQUE

Harvey apportera à la Société aide et assistance tochnique, lui fournire

des techniciens et la fera profiter de son expérience ainsi que des informations
et du know-how en sa possession et en celle de ses affiliés, le tout aux prix de
revient, frais généraux compris. Harvey fouxnira notamment :son aide technique

à la Société pour la réalisation par cette Société d'une usine de bauxite celcinée
et de bauxite chimique en Guinée,

Dès la signature de la présente Convention, Haxvey fera également le
nécessaire pour l'étude, le financement et la réalisation d'une usine installée
en Guinée et destinée à la fabrication d'articles d'aluminium poux Le ménage et
de bâtiment, en partant, au commencement, de produits semi-finis importés par
Harvey, Les fonds nécesseires feront “l'objet d'un plan de financement à éteblir
d'un commun accord, plan comportarit les notions habituelles d'intérêt et d'amor-
tissement. Cette usine sera la propriété exclusive d'Harvey ou de toute autre
Personne physique ou morale désignée par Harvey jusqu'à soh amortissement total;
elle sera ensuite la propriété, par parts égales, de Harvey ou de toute personne
physique ou morale désignée par Harvey, d'une part, et du Gouvernement ou de
toute personne physique ou morale désignée par ce dernier, d'autre part,

11 est expressément convenu que cette usine ne bénéficiera pas des
dispositions de l'article 6 intitulé “Régime Fiscal", qu'elle fonctionnera sous
le régime du droit commun Guinéen dans le cedxe du Code des Investissements et
que les plans, les dimensions et le coût dtänstallation de cette usine seront
déterminés par Harvey,

Le Gouvernement et Harvey discuteront en temps voulu de la possibilité
d'exploiter les autres richesses minérales desservies par l'infrastructure ainsi
que, le cas échéant, celles qui existent dans d'autres régions de la Guinée, Ces/
discussions pourront envisager une exploitation par la Société ou per Harvey,

ARTICLE 9

} MAIN D'OEUVRE ET PRIORITE AUX ENTREPRISES GUINEENNES

7 Poux tous ler emplois ne nécessitant aucune spécialisation, la Société
utilisera exclusivement de le main d'oeuvre Guinéenne, Elle fera son affaire de
recrutement de cette main d'oeuvre, compte tenu de la Réglementation du Travail
en vigueur et soumettra ses difficultés éventuelles de recrutement au Gouverne…
ment qui prendra, d'accord avec elle, les mesures nécessaires pour les résoudre.

Pax ailleurs, en accord avec le Gouvernement et avec l'aide de celui-
ci, elle assurera;dans des conditions aussi satisfaisantes que possible, La ré-
sorption des effectifs qui pourreit s'avérer nécessaire lors de l'achèvement des

travaux d'équipement des instelletions minières avant le mise en exploitation de
ces dernières,

Pour tous les emplois nécessitant une spécialisation, la Société devra
utiliser par priorité, à égalité de compétence et de qualification, les ouvriers
quelifiée, les agents de maitrise et les cadres Guinéens. /

Ÿ
i
L
n pal
Pour tenir compte de la volonté du Gouvernement d'appliquer sa politique de l'emploi
et de la promotion technique, la Société, après sa formation, soumettra un Programme
L_ d'africanisation progressive des spécialistes, Promouvant, dlune part, l'instruction
technique des travailleurs Guinéens qualifiés, et assurant, d'autre part, la for-
mation et l'emploi de Guinéens choisis par la Société paxmi Les diplômés des
| écoles administratives commerciales ou techniques correspondant aux différents

services de la Société. .

La Société soumettra au Gouvernement, qui les examinera dans l'esprit
le plus coopératif, les projets d'industrialisation, dont la rentabilité lui
apparaîtra probable,

Pour chaque projet particulier le Gouvernement et la Société déter-
mineront, d'accord entre les parties, les conditions techniques et financières de
l'étude de ce projet et de sa réalisetion éventuelle,

(
| ——— N
[ + : +
dl : A cet égard, la Société réservere une priorité d'approvisionnement en  }

minezai aux industries transformatrices dès leur installation en Guinée.
— En ns

n i Tous les travaux et toutes les prestations que la Société ferait réa

liser par des entreprises tierces pour son compte en Guinée, et se rapportant

| directement ou indirectement à l'éxécution de la présente Convention devront

dl (à égalité de prix et de conditions d'exécution desdits travaux et prestations de
l

services) être confiés à des entreprises de nationelité Guinéenne,

…:. Ces dispositions ne s'appliqueront que dans la mesure où il existera,
à l'époque considérée, des entreprises en Guinée capables d'exécuter les travaux
ou de fouxnir les prestations de l'espèce en cause.
<< Le Gouvernement se réserve, dens la mesure où cela n'aura pas d'effets
défavorables sur la vente de bauxite, le droit de faire charger le tonnage exporté,
| dens une proportion maxime de 50%, par des navires battant pavillon guinéen ou
assimilé, où encore par des navires affretés par lui sur le marché international des
frets, le tout à la condition expresse que Les prix pratiqués soient inférieurs ou
| égaux à ceux qui seraient constatés sur le marché international des frets dans des
conditions identiques pour la période considérée poux le fret ct les rolations
maritimes en cause,

Le Gouvernement et Harvey se déclarent, ici-même, d'accord pour examiner :
ensemble la possibilité de créer une autre société comprenant des intérêts Guinéens,
spécialisée dans les transports routiers, ferroviaires, maritimes ou autres.

!
ARTICLE 10

| SSSR

Le

GARANTIES

Harvey a avisé le Gouvernement qu'en temps utile au cours de la durée
de ia présente Convention, Harvey, la Société ou leurs bailleurs de fonds solli-
citexont les garanties qui sont offertes pox La Loi des Etats-Unis d'Amérique
; au regard des fonds à dépenser ou des investissements à effectuer dans la Répu-
blique de Guinée en liaison avec la présente Convention, Les obligations de Harvey
en vertu des présentes entraînant des dépenses où des investissements seront dans

/.

EL

|

|
|

«
F
LCCLCCTUCT

LL

LL LL

CR

+

- 14 -

tous les cas subordonnées à l'obtention de ces garanties telles que sollicitées
por Hervey, la Société où les bailleurs de fonds, selon le cas. À la demande de
Hazvey, faite en temps utile, le Gouvernement conférera son approbation aux diffé
rentes mesuxes destinées à mettre en oeuvre les garanties nécessaires, en confor—
mité des accords passés par le Gouvernement avec le Gouvernement des Etats-Unis
relativement à ces garanties,

ARTICLE 11

FORCE MAJEURE

Au cas où l'une des parties se trouverait dans liimpossibilité, par
suite d'un ces de force majeure, de remplir partiellement ou complètement ses
obligations résultant de la présente Convention, les obligations de ladite partie,
dans la mesure où la force majeure 168 affecte, seront suspendues tant que durera
l'impossibilité en résultent, mais non au-delà, La situation créée par la force
mejeure sera, autant que possible, cortigée avec toute la célérité roisonnable,

Le terme ‘cas de force majeure" tel qu'employé dans les présentes,
comprendra tout événement insuxmontable et imprévisible pour 1s partie l'invoquant,
et notamment, mais sans que cütté énuméretion soit limitative, les actes de gou-
vernements ou d'administartions publiques, guerres (déclarées ou non), les révo-
lutions, invasions, insurrections, émeutes, troubles civils, bagarres, sabotages,
blocus, usurpations civiles ou militaires de pouvoirs, foudre, explosions, incen—
dies, tempêtes, vents, sècheresses, inondations, tremblements de terre, épidémies,
quarentaines, conflits sociaux, grèves, retords des entrepreneurs et sous-entre-
preneurs dens leurs travaux, et, plu généralement, toute autre circonstance ou
situation enelogue ou différente qui raisonnablement, échappe eu contrôle de la
partie invoquant la force majeurs.

La partie affectée par la force majeure devra en aviser 6ans délai
l'autre partie, per écrit ou par câble, avec tous los détails utiles sux le ces
do force majeure en couse, Dès que cot evis aura été donné ses obligations seront
suspendues comme dit ci-dessus,

.ARTICLE 12

LOI DE CONVENTION

La loi de La présente Convention sera la Loi de la République de Guinée
en vigueur le 18 mars 1963, sous réserve des dispositions du présent article 12.

Le Gouvernement et Harvey sont d'accord pour reconnaître que la présente
Convention est autorisée par le Code Guinéen des Investissements et notamment per
le deuxième alinéa de son article 2 et que ses stipulations sont conformes aux lois
et règlements, et à l'ordre public de la République de Guinée ou y dérogent inten-

tionnellement poux Le présent et pour le futur,
ROUE 0 PATES SPORE ET

PTT La présente Convention constituera donc le droit entre les deux parties,

° ncnobstent toutes les modifications du droit interne, public, administratif ou
privé, qui pourraient intervenir en Guinée, et ce, sans exception ni réserve.

le
15 -

11 suit de 13 que la loi
ct l'exécuthn de la présente Conventi
où celle-ci laissersit une difficulté sans solution,
ment et souverainement stipulé toutos dérogations néc
Convention sorte son plein effet, compta tenu des dis

le Gouvernment ayant valable-
essaires pour que le présente
positions de l'article 2,

ARTICLE 13

DIFFERENDS ET ARBITRAGE

Le Gouvernement et Harvey expriment leur volonté bien arrêté d'examiner

dems l'esprit le plus objectif comme Le plus amical,
des différends sans exception aucune aui pourraient 8
rapport quelconque avec la présenté Convention,

en vue de les aplanir, tous
urgir entre eux ayant un

Si toutefois un différend subsistait, les partios conviennent de re-

courir à une procédure de conciliation, et au besoin d'arbitrage, conformément eux
stipulations ci-dessous.

Le conciliation et l'arbitrage seront applicables non seulement aux

eux différénds entre le Gouvernement et. Harvey stricte sensu, mais à tous différends
se rapportant de façon quelconque à la présente Convention et aux octes et situation:
juridiques qui an sexont le conséquence et qui mettraient en cause deux ou plusieurs

des personnes physiques ou morales suivantes 3

Le Gouvernement, Harvey, la Société, les actionnaires de la Société
ainsi que les fournisseurs ou entrepreneurs qui seraient en reletion avec les
personnes physiques ou moreles qui viennent d'être énumérées, en liaison directe
ou indirecte avec les opérations envisagées dans la présente Convention, et, enfin,
les ayants droit publics ou privés de toutes les personnes physiques ou morales
qui viennent d'être mentionnées,

Les personnes physiques ou morales mentionnées ci-dessus autres que
le Gouvernement, Harvey ou la Société stipuleront leur scceptetion de la présente
clause de conciligtion et d'orbitrage de façon à se soumettre à ses dispositions.

I1 est précisé que ladite clause s!applique sens limitation à tous
différends se rapportant à la présente Convention, aux autorisatisnqutelle com
porte, à l'exploitation, ‘au fnctionnement et à le dissolution de la Société,

La procédure de conciliation sera mise en oeuvre par deux mandataires,
Le en
chaque partie en désignant un, qui stefforceront de réaliséF un accord entre les
parties,

Si dans un délei d'un mois à ompter du jour où l'une où l'autre des
perties aura soulevé formellement Le différend par écrit, la tentative dercon-

.Ciliation n'a pos encore abouti au résultat désiré, le différend sera tranché pex

orbitrage,

D

Les arbitres seront au nombre de trois,

guinéenne n'interviendra dens l'interprétation
on qu'àätitre supplétif et Seulement dans le cas

— 16 —

Le Le choix des arbitres sera fait par le Président de la Chombre de
Commerce Internationale saisi à la requête conjointe des parties, et à défaut,
è le requête de la partie la plus diligente,

Les arbitres euront compétence pour se prononce

x sur toute question
principale ou accessoire,

et sur toutes exceptions, y compris celles par les
quelles Une partie ou différend mettrait en cause la validité où la portée de ‘
le présente Convention et de tous actes ou situations juridiques en résultent,

ainsi que Ja validité ou la portée de la présente clause compromissoire où de
_toute convention s!y rapportant, Les arbitres auront pouvoir d'amiables compositeurs

et pourront recourir à liéquité comme source supplétive du droit en cas de silence
ou de lacune des sources du droit applicables au différend, Dans ce cas,
à se référer à la commune intention des parties qui est d'aboutir à une c
“tion totale, intime et confiante poux l'exploitation et la mise en valeur
sources minérales visées pax la présente Convention,

ils auront
ollabora-
des res

Lesparties auront la faculté d'un commun eccord,
d'arbitrage. Si elles nty recourent Pas, où si elles ne parviennent pas à se mettre
ilaccord sur les termes de ce compromis, les arbitres seront valablement seisi par
Les conclusions de la partic la: plus diligente. Ils impartirent un délai à l'outre
ou aux autres parties pour présenter leurs conclusions, Les arbitres pourront sta

uer par défaut, En cette dexnière éventuslité, la partie on défaut aura le faculté
Lie faire évoquer à nouveau, mais une seule fois, le litige,
une procédure d'opposition au plus tard 15
lle foite,

de passer un compromis

en mettant en oeuvre

jours francs après la signification, à
de Ja sentence arbitrale rendue par défaut,

= Les parties et notamment le Gouvernement et Harvey, renoncent for-
mellement à se prévaloir, tant dans la procédure d'arbitrage que pour l'exécution
le la sentence arbitrale, de tout privilège ou immunité de juridiction,
L'arbitrage aura lieu à Genève, sauf eu cas
ublic locales empêcheraient d'y prononcer une sentence
—hambre de Commerce Internationale, et à son défaut les
raient un lieu ou une telle difficulté nlexisterait pas,

où des dispositions d'ordre
valable, Dans ce cas, la
arbitres eux-mêmes, fixe

[ee l Les mandatuires visés ci-dessus au présent article seront convoqués à
toutes les réunions du Tribunal Arbitrel, Ils pourront à tout moment mettro fin
l'arbitrage en réalisant la concilietion,

Le sentence sere rendu souveraienement et sens recours; les parties
‘evront sy conformer immédiatement,

RTICLE 14

DATE_DE PRISE D'EFFET DE LA CONVENTION

Le Gouvernement et Harvey, Lliun où l'autre dûment habilités ont signé
L> présente Convention. Le Gouvernement fora ratifier la présente Convention par
L'Assemblée Nationale de la République de Guinée et avisera Harvey sans délai
‘8 l'obtention de cotte ratification. La date de cette ratification est désignée
L7*X Présentes sous le nom de date de prise d'effet de la présente Convention. La
présente Convention restera en vigueur jusqu'à la date d'expiration du dernier des

.

it

Lermis d'exploitation mentionnés à l'article 3 et de son Tenouvellement éventuel,

Toute modification à la présente Convention devra faire L'objet gtun )
cord écrit entre les parties aux présentes,

Cette Convention s'étend à st inclut inté
dite Convention, dont l'avenant N° 1

Et à mesure qu'ils prendront effet.

gralement tous avenants à
signé simultanément à la Présente, au fur

HTICLE 15

NOTIFICATION

ER LEON

Les notifications, demandes et communications relatives à la présente
onvention devront £tre faites par écrit et seront réputées avoir été valablement
! livrées si elles ont été remises Personnellement, où envoyées par la posta
" per cêblogramme ou rediogramme, à leux destinataire à l'adresse indiquée ci-
lessous ou à la dernière adresse notifiée par le destinataire à l'envoyeur:

- Pour le Gouvernement :

Ministre du Développement Economique de la République de Guinée
Conakry

République de Guinée
Poux Harvey +

Harvey Aluminum Co, of Delaware
19200 South Western Avenue

= Torrance, Glifornie 90509
Etats-Unis d'Amérique

ICLE 16

> AUTORITE DE TUTELLE

_ Le Ministère du Développement Economique aura tout pouvoir pour mettre
\ oeuvre la présente Convention Pour le compte du Gouvernement et Pour prendre

te Mesure et donner toute autorisation qui pourraient Être nécessaires ou sou
tables en vertu de la présente Convention ou à son sujet, ou encore pour lui
mettre de miëux sortir ses effets; toute mesure ainsi prise ou autorisation

3i donnée liera le Gouvernement, Toute personne demandant ou désirant la prise

es mesures où la délivrance de ces autorisations devra en conséquence sladresser
dit Ministère du Développement Economique. Toutes les autorités gouvernementales
“iront en oeuvretdutès änstruétionevqui!teur seront données per le Ministère du

loppement Economique relativement à la signature et à la mise en oeuvre de la
sente Convention et ces autorités auront tout pouvoir à cet effet, Si ledit
ristère du Développement Economique devait, pour une raison quelconque, ne plus

Tcer ses pouvoirs relativement eu présent article, ses pouvoirs seront exercés
F'toute autorité ou administration désignée per le Président de la République de
inée,

D2R
cr

- 18 -
Liarreue 11

. LANGUE EMPLOYEE DANS LA CONVENTION
U La version française de la présente Convention fera foi; en cas de con—

testation les conciliateuxs ou les arbitres, statuant comme dit ci-dessus à l'article !
ie euront, en cas de doute, la faculté de se référer également eu texts anglais qui

LJigure en regard du présent texte français, en vue de rechetcher le commune inten—
tion des perties.,

EN FOI DE QUOI, les partios aux présentes ont aigné la présente
Convention per l'intermédiaire de leurs représentant dûment accrédités, le
Leur, mois et an que dessous :

}

jl

1 Î
L FAIT A CONAKRY LE 1er OCTOBRE 1963 î
|

Î

e
POUR LE GOUVERNEMENT DE LA REPUBLIQUE DE GUINEE
1

ee

| LE MINISTRE DU DEVELOPPEMENT ECONOMIQUE

il
OUR HARVEY ALUMINUM CO, OF DELAWARE l

=

Î

H, VANCE ECHOLS, VICE-PRESIDENT

re

19 —-
ANNEXE AN

PERIMETRE DE LYEXPLOITATION

Le périmètre de l'exploitation sera le périmètre limité au Nord-Ouest
par la frontière de la Guinée dite Poxtugaise, au Sud-Ouest par l'Océan Atlan-
tique jusqu'à l'embouchure de la rivière Fatala, puis en remontant vers le
Nord-Est le long de cette rivière jusqu'à Télimélé, puis en suivent vers le
Nord le route principale de Télimélé à Gsoualj Kifaya et Youkounkoun prolongée
jusqu'à la frontière de la République du Sénégal, puis en suivant cette fron-
tière en direction Est-Ouest jusqu?à llintersection des frontières communes de
Lia République de Guinée, de la République du Sénégal et de le Guinée dite Portu-
gaise.
€

{ - 20 -
- ANNEXE _npn
LU INFRASTRUCTURE

iSPECIFICATIONS GENERALES POUR LE PORT ET LE QUAI

Le chenal d'entrée devra avoir une largeur minima eu fond de 400 pieds
‘(121 m 92) avec una lergeux minime au fond de 600 pieds (182 m 88) dens les
jtournants. Le dragage devra être effectué à une profondeur suffisante poux per
mettre à un navire d'un tirent dleau de 35 pieds (10 m 67) d'eppareiller une
heure avant l'étale de haute mer,

ns Le long de la jetée, le diagage devra être effectué à une profondeur

suffisante pour permettre à un navire dtun tirant d'eau de 35 pieds (10 m 67)
: ‘de rester à flot aux bosses mers de vives eaux, Le dxagage Le long de la jetée
—devrs slétendre à 150 pieds (45 m 72) autour de le jetée et devra s'étendre on

aval à une distance suffisante telle qu'un navire puisse 8e déhôler de la jetée
liet slamarxer, indépendamment de la jetée, jusqu'à ce que le flot permette l'appa—
ÿSreillage. Un bassin de virage de 800 pieds (243 m 84) de largeur et de la même

profondeur que le chenel devra être prévu à côté de la jetée. Le balisage pour

la navigation, les services de pilotage et de remorquage et les installations
Loortustses habituelles, telles que Les services de douane et d'immigration, devront

être instellés de façon adéquate. La jetée devra pouvoir recevoir et charger des

veieseaux de 700 pieds (213 m 36) de Long à la cadence minima de 1.000 tonnes à
Litheure, Le jetée devra Être conçue de façon à pouvoir recevoir un chargeur xou-

lent et sera de largeur suffisante (on suggère 75 pieds, soit 22 m 96) poux per
| mettre la décharge, la manutention et l'enlèvement des marchandises de toutes

sortes dtune façon adéquate. Il sera prévu des entrepôts de transit adéquats

pour la protection temporaire des marchandises de toute sorte,

| | 11 est prévu des bittes d'amerrage à chacune des extrémités de la jetée
“ainsi que des corps-morts additionnels permettant aux vaisseaux de se déhâler de

la jetée de façon à permettre le départ ou l'arrivée des bateaux diun côté ou de
(j'eutre de la jetée.

11 y a sans doute plusieurs plans possibles pour Le port et la jetée,

LE l'adoption de l'un ou l'autre de ces plans devra 5e traduire par une excellente

installation pour la navigation de haute mer, Toutefois, il est précisé que la

jetée devre être reliée à la terro ferme de façon à pexmettre l'installation d'un

système de bande trensporteuse ayant une largeur minima de 48 pouces (1 m 219)
(nes que l'espacement et les supports nécessaires poux deux conduites de mazout,
une conduite d'eau, une conduite électrique, un passage pour piétons et une route
de 12 pieds (3 m 66) de large. La route devra Être capable de supporter des vé-
hicules d'un poids en chexge de 20 tonnes. Bien que la route ne soit pas eesen—
tielle poux le transport de la bouxite, elle facilitera grandement la manutention
des autres produits.

[

t—

21

ANNEXE_1B"

INFRASTRUCTURE

SPECIFICATIONS GENERALES POUR LE CHEMIN DE FER

Le chemin de fex devra sfétendre initialement à partir d'un port
capable de recevoir des vaisseaux d'un tirant d'eau de 35 pieds (10 m 67)
jusqu'aux dépôts connus sous le nom de Sangarehedi, à une distance d'environ
85 milles (135 km 781). Le chemin de fer sera à voie standard (416,1/2, soit
1 m 4359) et construit de façon à pouvoir transporter dlune manière efficiente
un minimum de 4.000 tonnes de bauxite par jour ainsi que de pouvoir effectuer tous
les eutres transport nécessaires, Ces autres transports seront .calculés de façon
lerge. L'entretien du ballast, du système de signalisation et l'administration
devront se conformer eux stendards de sécurité les plua élevés, de façon que le
matériel et le personnel puissent Être transportés avec le même dégré de sécurité
et de protection contre tout dégât que le degré noxmalement obtenu sux des ré-
seaux de chemin de fer exploités avec compétence. Les rampes en montée en charge
n'excéderont pas 0,5% et les rampes en descente en charge n'excéderont pas 2%.
Les ponts et les ouvrages de soutien dovront être prévus de façon à se conformer
à une charge qui ne sera pas inférieure à la spécification Coopers Classe E 60
pour les ouvrages en béton. Le xayon minimum des courbes ne pouxra être infé- ;
rieux à 1600 pieds (487 m 68) et le total de le voie en rayon minimum ne pourra i
être supérieux à 10% de la longueur totale de la voie. Entre des courbes de sens Si
opposé, la partie droite minima aura une longueur de 300 pieds (91 m 44). 4

Les locomotives, le matériel roulant, les gares, etc., seront conçus
pour essurex Un trafic autre que celui de la Société.
ne

CE

E

Le

EE

L

LLLLL

L

C-

- 22 -
ANNEXE "cu

TERRITOIRE INITIAL

Les permis d'exploitation initiaux mentionnés au second paragraphe de
l'article 3 de la "Convention entre le Gouvernement de la République de Guinée
et Harvey Aluminum Co. of Delaware eu sujet des Gisements de Bauxite dans la
Région de Boké"! couvriront le territoire initial décrit ci-dessous et approxi-
mativement représenté en rouge sux la carte ci-jointe :

Coordonnées du Territoire Initiel :

Commençant au point de longitude 13° 451 Ouest et de
latitude 11° 10! Nord, se dirigenat sloxs vers l'ouest
jusqu'au point de longitude 14° 101 Ouest, ensuite vers

le sud jusqu'à la letitude 10° 55! Nord, ensuite vers
l'est jusqu'à la longitude 13° 45! Ouest et de là vers le
Nord jusqu'au point de départ.

Tous les titres miniers déjà en existence à l'intérieur de ce Terri-
toire initial seront immédistement transférés à la Société et le Gouvernement
délivrera au plus tard à la date ou la Société remettra les actione "A" au

Gouvernement les titres additionnels couvrant tout le Territoire initial décrit
ci-dessus, l
ANNEXE np"

DEPRECIATION ET_AMORTISSEMENT

Durée moyenne pondéréc

de l'amortissement

Investissements dans la zone du Port
et les zones de traitement (y compris
tous Xs meubles et immeubles) 2 12 ans

Investissements dans les mines (y
compris tous les meubles et immeubles) 7 ens

Investissements dans les logements
(y compris tous les meubles èt immou-
bles) ‘ 15 ans

Locomotives et matériel roulant (y compris
ateliers et installations annexes) 8 ans

Reletivement à ce qui précède, la Société pourra utiliser des taux
variables suivant les années.

Pour tous les autres postes non mentionnés ci-dessus, il sera appliqué
un taux raisonnable de déprécietion et d'amortissement comparable pour la rapidité
avec ceux mentionnés ci-dessus.
OC

24 —

AVENANT _N°_1
CA

ARTICLE _ 1

Représentation

Le Gouvernement représente et garantit ici même qu'il a la propriété
pleine, ontière et libre de toute chexge des gisements et installations visés
per la présente Convention; il en garantit à la Société la paisible jouissance,

Le Gouvernement s'engage, tent poux lui-même que poux les diverses
edministrations publiques, à ne prendre unilatéralement aucune mesure ayant pour
effet d'ennuler le présente Convention, ou de modifier ses clauses,\ou dlimposer
des ges edditionnelles non prévués aux présentes; le Gouvexnement slengege
éga t à faire ën sorte qu'eucune des concessions ou des biens meubles ou
immeubles de Harvey, de la Société au des autres personnes ci-dessus énumérées
ne puissent Ütre netionalisés, expropriés ou d'une façon quelconque, séquestrée

ou mis sous contrôle par le Gouvernement ni par aucune administration publique,

ARTICLE 2

Disposi tio, ns Particulières

Il est entendu d'un commun accord que le financement de l'infrastruc-
ture entrainexa la préparation d'études détaillées, tent sux le plan technique
que sur le plan économique, en vue de détexminez la possibilité de mise en place
de l'infrastructure et la nature du développement économique pouvant en résulter.

Aussitôt après lo date de prise d'effet de la présente Convention,
Harvey envexrs à la République de Guinée une équipe d'ingéniéurs et d'économistes
qui travailleront avec les autorités du Gouvernement en vue de préparer les
études techniques et économiques nécessaires pour oxpliquex l'infrastructure et son
potentiel économique aux prôtours de fonds susceptibles de contribuer au finance
ment de l'infrastructure, À cet égard, le Gouvernement fournira les renseignements
qu'il possède à l'heure actuelle ainsi que les sexvices de 8es agences spécialisées
dans l'obtention et la coordination de 1'informetion.

Rprès La date de prisa d'effet de la présente Convention, Haxvey pro
cédera à tout examen qu'il jugera utile des marchés situés en dehors de la Ré—
publique de Guinée pour la bauxite et les autres produits de le zone desservie
par l'infrastructure,

Après la date de prise d'effet de la présente Convention, Harvey enverre
également en Guinée des représentante en vue de discuter avec le Gouvernement et
de le conseiller relativement aux sources de fonds disponibles, ou qui peuvent
devenir disponibles, pour le finencement de l'infrastructure et, sous réserve du
respect de toutes lois applicables, fournira au Gouvernement avis et assistance
relativement aux discussions du Gouvernement concernant les emprunts et autres
méthodes de financement de l'infrastructure,

(==

*

€

Ù
L

25 —

La nature et l'étondue des initiatives prises par Harvey pour ce qui
précède seront laissées à son jugement et les frais et débours y afférents
seront à ëa seule charge, à titre de contribution à lioeuvre commune.

Etant donné son obligation de financer ot de memer à bonne fin la con-
struction de l'infrastructure, le Gouvernement, avec rapidité et diligence dès
la date de prise d'effet de cette Convention, fera tout ce qui est en son pouvoir
poux obtenir les nds nécessaires au financement de l'infrastructure, et, à cet
effet, (a) s'associera pleinement aux efforts de Harvey en accord avec les dis-
positions: du présent article; (b) soit de sa propre initiative ou sur xrecomman-
dation de Harvey ou les deux engagere des pourperlers et des négociations avec
les prêteurs et bailleurs de fonde publics et privés (y compris agences inter-
nationales, gouvernements étrangers et leurs organismes respectifs) pouvant vrai-
sembleblement Être considérés comme ‘sources possibles poux le financement de 1tin-
frastructure et, en tout ces, au plus terd cinq mois après la date de prise d'effet,
introduira une ou plusieurs demandes officielles de financement auprès dune ou de
plusieurs institutions financières reconnues; et (c) conclure ces accords financiers
selon les termes et conditions (y compris taux diintérêt) qui auront été définis
d'un commun accord par le Gouvernement, lee prôteure et Harvey.

ARTICLE 3
Avances

À la date d'émisaion des actions "A" en faveur du Gouvernement, Harvey
fere verses par la Société au Gouvernement, à titre d'avance sur: 1!'Impôt sur les
Bénéfices visés à l'article 6 des présentes, une somme de $ 250.000 couvrent la
première année complète suivant cette date, La Société paiera uno somme similaire
de $ 250,000 au cours de chaque année suivante (la dernière portion étant calculée
au prorata) jusqu'au commencement des travaux de construction par la Société ralatti
à l'exploitation de bauxite faisant l'objet de la présente Convention; toutefois,
sprès trois versements, le Société ne sora plus tenue d'effactuex ces avances.

Ces paiements étant faits à titre dlavances, il sera procédé à lo
compensetion de ces avances avec l'Impôt dur les Bénéfices au fur et à mesure
de son exigibilité,

ARTICLE 4

/ Dispositions Diverses

La comptabilité de la Société sera tenue en dollars U,S.; toutefois, les
impôte dus au Gouvernement et toute somme revenant au Gouvernement en vertu des
présentes seront payés eu Gouvernement en général en dollars, mais aussi done la

s monnaie dans laquelle la commercielisation de La bauxite auxre eu lieu, :
IT La Société pourra conserver, selon ses besoins, des fonde et actifs on
LL dehors de la République de Guinée, Ceux-ci seront toujours déclarés à la B.C.R.G.

La Société pourra convertir tout ou partie de ses fonds en monnaio
guinéenno. Toutefois, elle devra convertir au moins les fonds nécessaires aux
€

Î '
=
| - 26-

. dépenses effectuées por elle aur le territoire de la République de Guinée,

La Société aura le droit d'avoir des comptes étrangers libellés en
francs guinéens où en devises étrangères à la Banque Centrale do la République de
Guinée, ainsi que de faire fonctionner ces comptes.

Les personnels de la Société, et de ses Agents et Entrepreneurs, qui
| ne sont pes de netionelité Guinéenne, à la fin de leur emploi en Guinée, et au
LU moment où ils quitteront celle-ci, auront le droit de convertir dans la monnaie
4° leur propre pays, au cours officiel du jour, les francs guinéens dont ils
i pourraient être possesseurs et diexpoxter la monnaie étrangère correspondante,

eous réserve cependant que dans tous les cas ils ne pourront pes convertir et
exporter plus dtun montent égal à 40% du salaire qu'ils ont perçu en Guinée.

Les impôts eur le revenu frappant le personnel non Guin
de ses Agents ot Entrepreneurs ne s'eppliqueront qu'à le partie du revenu de ce
personnel qui lui aura été effectivement:payée dans lo République de Guinée.

éen de la Sociét:

[=

Le statut de la Société, de Harvey pendant la période d'installation,
de leurs Agents ou Entrepreneuxs ainsi que de leurs pereonnels respectifs soxa
maintenu tel qu'il a été établi parle présente Convention, sans que des mesures
discriminetoires puiesent leur Être appliquées, notamment en matière de salaires.
Tout statut plus favorable qui viendrait à être appliqué dans ces cas similaires,
leur serait automatiquement appliqué.

(

CZ

Le Gouvernement prendra, 8i besoin est, toute mesure utile poux garanti
dans l'intérêt commun des parties, à Harvey et à la Société, qu'ils pourront excer
leur exploitation paisiblament, sens entrave et sans trouble d'aucune sorte. À cet
effet, le Gouvernement donnera au personnel de Harvey, de le Société et de leurs
Agents ou Entrepreneurs tous documents ou visss nécessaires pour leur permettre
î l'entrée et le soxtie du territoire guinéen ainsi que pour leux permettre tout
— déplacemett à l'intérieur de celui-ci, sous réserve que &e personnel ne trouble pe
L'ordre public et n'ait en Guinée que lea ectivités économiques résultant de ses
fonctions, à l'exclusion de toute activité politique.

f

©

Haxvey et la Société ainsi que leurs Agents et Entrepreneurs auront le
droit de faire pénétrer dane le territoire Guinéen le personnel nécessaire pour
l'exécution de la présente Convention, ainsi que les femillee de ce personnel.

—

Ce personnel et ces familles ne pourront 6tre empêchés de quittor le territoire
avec tout ce qui leur appartient, sauf le cas où ils se seraient rendus coupables
en Guinée diun crime ou délit de droit commun, et sous la réserve qui figure au
5ème alinéa du présent article. :

©

Lorsque le personnel de la Société, de ses Agents et de ses Entrepreneu:
, se rendra en Guinée afin d'y occuper des fonctions correspondant aux activités
| prévues per la présente Convention, {1 aurs le droit d'importer en franchise de

Ù douane son mere —

el 0D OT

KTETMTY À
Tux ‘(Ai © Tir S090Ù)

(9 UoTau
y B L SOTOTAMN SOT quexordii00 -

_ *og7TAu0,p 8
:2n0P 9P S207ATO0S 500 oxdne /OTA0
TAG Cumod où GANJIO 590 AD NO AOFLEION 00 0D KOFES00 Omnont
7n6 strouuosxod. 51

ce

oJr®

u

_

LASSSERES riorone

a. L Ne 3 JS °

.

MODE = REPUBLIQUE D CEE

cnenasesene "RU

. *

Travail = Justico-Solidertté

nn Le EVENE UE

Vi l eo * | : ‘ k
Cu A Dr.
. . , * à .. TFE-ses-n Een mie

HiCiontion êluna Convon
Fo Passés entre 1e Couv

“

2
LÉO.

. . ni de le Réembl'aue :
Ce + "A : de Gino à5 HIRVEY Hluninives Vo
+ . . , RE .
: —————— .,
d N " "
-, L'AGSENELEE NADION/LE | cat
si 2! 2 7 VU Les orticres Sr 16, 15 et 33 do la Oonstitution, L
sc PRÈS en avoir délibéré, ‘ ‘ " | 4
L' © ATP la Loi dont la ténoux süié ?. ;
ul nee ‘ -° LT. i
* Le ÉRSICLE TER, Est'zatifiée, la Convention nasséo Le ler ° :
PS ‘. Octobre 1965, entre Le Gouvernenent de la 5
l ”  Sépublique do Guinée et HARVET Aluminiun, relative à 1e :
ie Construction d'une Usine d'ilunine 0 d'une Usine d'Aluni= :
! rime ‘ ri : : : 4
7 17 ARTICLE. 2. La “présente Loi sera publiée au Journal Offfe ‘i
! ciele . : ;
CS ANT, DÉDIBÈRS 27 ADOPDE EN SEANCE PUBLIQUE.
. ft 1 4. 4... COMARRY, le 24 OCTOBRE 196% Le
no * vo UT PUS AR PREXTER trop: SIDENS DE
ue “
LE.
nn. - .-
CR L
L - |
émane: . .
|: :
L

REPUDLTQUE D De CURE oo
Ë ; a unes lei frs No 7 252 /_PRG
TVR ausr me _ soirs itie e

.

s
L' .
re.

pres pence DE LA ren qu

me

ETARIAT GENERAL DÙ COUVERXENEET

#
2
,

iB

“ie ADrcier - CCS

. LE PRESIDENT DE LA “REPUDLIQUE,

“ vu da Loi |Gonstitutionne11e H°4/AX du 10 Nov
|

core 1950, pro-
L mulguée par’ 1'Oréonnance n°15 du 12 à

ovembre 1958;

i vu là Proclamation ‘ êu 27 Janvicr 1961 “portant éléction du
Président de: ‘la République : |

:

* VU lo Décret Nei/Pne du ler Janvie

er 1963 portant nomination
*,. des Xcnbres du Cabinet du Pré

sident de la République ;

,

Ù VU da Loi No2/4x/63 du "24 Octobre 1963 por
*‘ de l'accord conclu le ler Octobre 1963
‘* ment &e da République de _Guinée ‘et la Harvey filumirim Co.
do Delaware chncernent La mise en valeur. des ‘zisements
—,. do bauxito de-la Région de. Boké É

tant notification
catre le Gouvernc—

_

L “LES RETE I,
LE ‘ « see
: .
- AEbicle 1er.7 n; LCst accôrdé a à Compagnie des Dauxites de
D. Æ Cuinée ui permis minier exclusif consistant

en:des péris é'ex plcitetion éens ie périmetre_
situé à l'intérieur du territoire décrit à

-L'ännexo C-de la convention du 1er Octobra
1963 . relative à ladite compagnie.

_ese/o0e2

| Chaque pormio drexpodtation oonotEtuo Un
| carré do Cinq xilomètres do côté, Les côtés

étant parallèles à ceux’ du rectanglo délini
tant lo territoire, Ces permis seront dé2i-

vrés par étapes successives au fur ot à

meou—

ro de l'avancemont des travaux d'extraction.
aux fina d'assurer pleindäont l'exécution

et l'extension du programne d'exploitation ée
do la Compagnie des Dauxites de Guinée...

A l'intérieur des Zones couvertes par ces
permis, la Compagnie des Bauxites de Guinéo

a Le droit exclusif de procèder à

à

l'extrac—

tion, le transport, La vrengformation, le.
vente et l'exportation de la Bauxite et de
ses dérivés ainsi aue le droit atacquérir

ou de construire toutes usines, installa-
tions, matériels ct machines y ayant trait,
de les oxploïter et de prenüre toutes 2es.
mesures à cet égard ou autrement qu'elle ju-
gera nécessaire en vue d'une bonne eztpkoita—

‘tion,’

rtéolo k4/ Le Minéstro du Développement Economique est
chargé de l'exécution eu présent decret qui

sera onregistré, publié ,et communiqué partout
où ‘besoin seras

Coma y se Le, 23. Juin 1964

.

2

HQ
HT

AHMEN SEKOU_TOURE
L -.,
| È 0/0 . . . : ‘ «
L :. M 5 /à 5/65 : È
« ASSSDDES Jioz MCLE REPUBLIQUE DE GUINE Mi
_ TE mn amener ne ce , D . ° . . !
DT RE 7 freri ‘Jubtico-Solidartéé — . : :
oo . « nee er
Ü , ! Lo CEE oo ,
. n La, Sens n
Ù Lots ne N L Forint ratificntion luna Convent tion, :
. h Je passés entre 10 Écivaynenent de le Fémo)toue :
LU Ÿ ‘

° \ : Le Guinée à HRVEY Muminivn, et
. . , TT nimivse .

TO ° * L'AGSENELEE xao PIONLEE . . * ., « . !
Ji tr: ww Les articies 9, 16, 15 et. 33 éo la Ocnotitutson, ‘
oi APRES en avoir délibéré,‘  ‘” " ‘ h
Dion 7.‘ ADOPTE da Loi. dont 1e Éenour sûté 5 A
b , 1 :

Ut + ARRIÈRE HER Est'ratitiée, la Convention Pessée Le ler
LL a ‘. Octovre 1965, entre Le Gouvernement ge ïa :
U ‘ Séubaique do Guinée et AARVEY ilvniniun, relative à 12 :
5 +": Construction. d'une Usine é'ilunine où d'une Usine d'Alunis A
out rune . : L i
L : Rx ICLE. 2. La-présente Loi sera Puoliée au Journal Off.  ‘
L “. ‘ ciale - . h
7, ATNSL DÉVURÈRE 2e ADO 14 SEANGE P IBDIQURe : |
Pos LT. CONAERT, Le 24 OCTOBRE 196% Lu
sr UT En : TER \Tù MÉSIDEE D EU |

s° FE
à

Ce
[t [=

Ez C7

te =

c—

e

du

M5 Jacs

DIE REPUALICUZ JE GUE NS

DE Travail = Justico-Solidar1ité

‘
4, us Lication éluna Conventier
ne : Êa Guinée 5 FARVET Muminivre
‘ D
L'AGSANELER ATIONLLE :

articien 9, 16 15 et 35 âo la Ocnatitution,
APRES on avoir dé ‘

ivéré,
:

7 AOPIE la Loi dont le téneur suit à

Aa Convontion passée 1

1e Gouvernezont

fl ie Cuiréc ct uainiun, relative

Construction d'une Usine d'Alunine ot &'une Uuine d'Aluri-
rue . ‘ ti ‘ °

iée eu Journal Ofi1-

ADOPTE LA SEANCE PUBLIQUE. :

REPUBLIQUE Di GUERRE !!

mt

E

. ne

PR AVAL — Hé - SOL TNA 72

PRESTDENC.: DE LA REPUBLIQUE

SACRETANTAT GENERAL DU COUVER*

. &

ie JDECRET -:-

LE PRESIDENT DE LA REPUDLIQUE,

È

VU Ja Loi Conssitutionnelle PIJRE du 10 ovonvure 1950, pro-
mulguée par’ l'Oréonnance n°15 du 12 Novemore 1950 ;

VU la Proclamation du 27 Janvier 1961 portant élection du
Président de'la République ;
* VU Jo Décret Wo1/PR au ler Janvier 1963 portant nomination

ident de la République ;

des Meñbres du Cabinet du Prés

VU Ja Loi no2/ax/63 eu 24 Octcbre . portant notification
de l'accord conclu le ler Uctobre 1963 contre le GCouvernc-
ment de da République de _Guinée et la Harvey Alumni Co. .
do Delawarc concernant la mise en valcux ücs Lisements
do bauxito de.la Région de Doké ;

ER

PO 0 =

El dxticle see IL, cost accordé © le Compagnie des Dauxites de
Ï Guinée un permis minier cxclusif consistent

Û cn:des péris Pr citoLion dons le périnetre
© situé à L'intérieur éu vorritoire décrit à

J'annexe C'de Ja convention eu ler Octobro

53-rclctive à ladito compagnie.

A

ep es : . /2g

E= 4, Der ee
Article 2./ Chaque pormior d'oxploitation conot£tuo Un A

__carré do.Cina Kilomètrec do côté, les côtés
étant peralièles à ceux du rectanglo délini-

tant le territoire, Ces permis seront déli

“ yrég par étapes successives au fur ct à meou—

ro do l'avancomont des travaux d'extraction

aux £äno c'assurer pleinéäerc 1 1l'exécution

nsion du programne ü'£ loivation de

et l'e:
&o la Compagnie des Dauxites de Guinées

Article 3./ l'intérieur des Zones couvertes par CC£
permis, la Compagnie des Bauxites de Guinée
a le droit exclusif de procèder à l'extrac-
tion, le vransport, La vronsformatioh, le
vente et l'exportation ée la Bauxite et de
ses dérivés ainsi que Le droit d'acquérir
ou de construire voutes usines, instaila-
tions, matériels ct machines y ayant treits
__. de les exploïter et de prendre toutes 2es.
ne ._ mesures à cet égard ou autrement qu'elle ju
e en vuc une vonne ezploita-

gera nécessair

: tion,

Ârticle 4,7 Le Ministre du Développement Economique 05t
chargé de L'exécution au présent éecret qux
sera enrcg istré, publié et comauniqué parvouÿ

_où vesoin seras
- le, 23.Juin 1961

‘ Conaxry

Co
